20 N.Y.2d 863 (1967)
In the Matter of the Claim of Benjamin Jackson, Appellant. Martin P. Catherwood, as Industrial Commissioner, Respondent.
Court of Appeals of the State of New York.
Submitted October 24, 1967.
Decided November 2, 1967.
Benjamin Jackson, appellant in person.
Louis J. Lefkowitz, Attorney-General (Samuel A. Hirshowitz, Samuel Stern and Irving Jorrisch of counsel), for respondent.
Concur: Chief Judge FULD and Judges VAN VOORHIS, BURKE, SCILEPPI, BERGAN, KEATING and BREITEL.
Order affirmed, without costs; no opinion.